                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS


                                                       )
 MICHAEL MCCARTHY, et al.,                             )   CIVIL ACTION NO.
                                                       )   1:20-cv-10701-DPW
                                Plaintiffs,            )
                                                       )
                -against-                              )
                                                       )
 CHARLES D. BAKER, et al.,                             )
                                                       )
                                Defendants.            )
                                                       )

          PLAINTIFFS’ RESPONSE TO DEFENDANTS’ MOTION TO STRIKE

       Plaintiffs respectfully submit that, for the reasons set forth in their motion to adjust the

summary judgment briefing deadlines and supporting declaration, submitted herewith, the Court

should exercise its discretion to deny Defendants’ motion to strike. As explained in those

submissions, a large volume of election-related matters required the attention of Plaintiffs’

undersigned lead counsel—unexpectedly—during the period before and after the November 9,

2020 deadline. Because of the nature of these matters, it was not possible to obtain extensions

and adjournments. Plaintiffs communicated this issue to Defendants and discussed a motion to

extend the deadlines, twice, and Plaintiffs ultimately did file all the papers as soon as they were

able to—one week late. Although Plaintiffs intended to move for an adjustment of the schedule,

hopefully with Defendants’ assent, Defendants moved promptly to strike Plaintiffs’ response.

       At this point, we can only apologize for the situation.

       But, it should be noted, the situation is quite different from that presented in Velez v.

Awning Windows, Inc., 375 F.3d 35 (1st Cir. 2004). There, the defendants had failed to meet

multiple deadlines—to answer the complaint, to respond to an order to show cause, to respond to

discovery and to respond to summary judgment filings—by months, not by a week, and the
district court had previously “issued pointed warnings.” See id. at 37-38. Moreover, the

defendants there did not ask the district court to adjust the summary judgment deadlines that

were at issue on the appeal, but instead presented their request to the First Circuit. See id. at 41.

This is the context in which the court stated that “[a] party who seeks to be relieved from a court-

appointed deadline has an obligation, at a bare minimum, to present his arguments for relief to

the ordering court. An unexcused failure to do so constitutes a waiver.” Id. Here, in contrast, the

Plaintiffs have moved this Court, the ordering court, for relief.

       The circumstances in Mendez v. Banco Popular de Puerto Rico, 900 F.2d 4 (1st

Cir.1990), were also different. Most significantly, the plaintiff there had filed his summary

judgment papers a month late, after the district court had denied his requested extension, and also

after the court had already prepared its decision. See id. at 6. In addition, there “the lawyer had

no valid basis to claim he was surprised.” Id. at 7. While law practice always involves scheduling

to account for a degree of uncertainty, we respectfully submit that counsel’s unexpected retention

in emergent matters pertaining to the election, requiring the immediate devotion of very large

blocks of time, presents a significantly greater degree of “surprise” than is usual.

       In short, we repeat our apology for failing to file the opposition and reply materials by the

deadline. In light of the circumstances presented, we respectfully request that the Court excuse

the week-late filing.




                                                  -2-
Dated: December 1, 2020


                          Respectfully submitted,

                          THE PLAINTIFFS,

                          By their attorneys,


                           /s/ David D. Jensen
                          David D. Jensen, Esq.
                          Admitted Pro Hac Vice
                          David Jensen & Associates
                          33 Henry Street
                          Beacon, New York 12508
                          Tel: 212.380.6615
                          Fax: 917.591.1318
                          david@djensenpllc.com

                          J. Steven Foley
                          BBO # 685741
                          Law Office of J. Steven Foley
                          100 Pleasant Street #100
                          Worcester, MA 01609
                          Tel: 508.754.1041
                          Fax: 508.739.4051
                          JSteven@attorneyfoley.com

                          Jason A. Guida
                          BBO # 667252
                          Principe & Strasnick, P.C.
                          17 Lark Avenue
                          Saugus, MA 01960
                          Tel: 617.383.4652
                          Fax: 781.233.9192
                          jason@lawguida.com




                                -3-
                                    CERTIFICATE OF SERVICE

       I hereby certify that this document filed through the CM/ECF system will be sent

electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)

and paper copies will be sent to those indicated as non-registered participants on Dec. 1, 2020.

                                                  /s/ David D. Jensen
                                                  David D. Jensen, Esq.




                                                -4-
